Citation Nr: 0504150	
Decision Date: 02/16/05    Archive Date: 02/24/05	

DOCKET NO.  02-05 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to July 1, 1997, for 
additional improved disability pension benefits based on 
reestablishing a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel

INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that established July 1, 1997, as the date to 
increase the veteran's improved disability pension benefits 
based on reestablishing a dependent spouse.


FINDINGS OF FACT

1.  The veteran separated from his spouse during 1992 and his 
improved disability pension award was decreased, effective 
April 1, 1992, to reflect his loss of a dependent spouse.

2.  The veteran and his spouse reunited on March [redacted], 1993.

3.  The veteran filed a claim on March 29, 1993, for 
increased improved disability pension benefits based on 
reestablishing a dependent spouse.

4.  The first day of the month following the date the written 
claim for additional improved disability pension benefits for 
a dependent spouse was received is April 1, 1993.


CONCLUSION OF LAW

The criteria for an effective date of April 1, 1993, for an 
award of additional improved disability pension benefits 
based on reestablishing a dependent spouse have been met.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 
3.650, 3.651, 3.661 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
law as changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in 
Chapter 15).

The veteran has been provided with every opportunity to 
supplement the record regarding when he and his spouse 
reunited.  He has submitted many statements addressing this 
matter, as well as being afforded a personal hearing before 
the undersigned in May 2004.

There is no indication that any additional information exists 
regarding when the veteran and his spouse reunited, or that 
any further notification would be of any benefit at this 
time.

If a veteran meets certain service requirements and is 
permanently and totally disabled from nonservice-connected 
disability not the result of his own willful misconduct, he 
may be entitled to improved disability pension benefits.  
38 U.S.C.A. § 1521.  If he is married and living with or 
reasonably contributing to the support of his spouse, he may 
be entitled to additional benefits for his spouse.  
38 U.S.C.A. § 1521(c).

Except as provided in paragraph (a)(2) of this section, VA 
will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage or dissolution of marriage, 
provided that the statement contains the date (month and 
year) and place of the event.  38 C.F.R. § 3.204(a)(1).  VA 
shall require types of evidence described elsewhere if the 
claimant's statement on its face raises a question of its 
validity or the statement conflicts with other evidence of 
record.  38 C.F.R. § 3.204(a)(2).

An additional award of pension for a dependent spouse is 
effective the latest of the following dates:  (1) Date of 
claim.  This term means the following, listed in their order 
of applicability:  (i) Date of veteran's marriage, or birth 
of his or her child, or, adoption of a child, if the evidence 
of the event is received within one year of the event; 
otherwise.  (ii) Date notice is received of the dependent's 
existence, if evidence is received within one year of the 
Department of Veterans Affairs request.  (2) Date dependency 
arises.  38 C.F.R. § 3.401(b) (2004).

Except as provided in paragraph (c) of this section where a 
claim is filed by an additional dependent who has apparent 
entitlement which, if established, would require reduction of 
pension, being paid to another dependent, payments to the 
person or the persons on the rolls will be reduced as 
follows:  (1) Where benefits would be payable from a date 
prior to the date of filing claim, the reduction will be 
effective from the date of potential entitlement of the 
additional dependent.  (2) Where benefits would be payable 
from the date of filing claim, the reduction will be 
effective the date of receipt of the claim by the additional 
dependent, or the date of last payment, whichever is later.  
38 C.F.R. § 3.650.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, or his representative, may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155 
(2004).

When an eligibility verification report shows a change in 
marital status or status of dependents the award will be 
adjusted in accordance with § 3.660(a)(2).  38 C.F.R. 
§ 3.661(a).

The record reflects that the veteran had been in receipt of 
improved disability pension benefits, which included benefits 
for his spouse, effective March 1, 1992.

In January 1993, the veteran's spouse submitted a statement 
indicating that they had separated.

The veteran submitted an eligibility verification report, 
received March 29, 1993, indicating that he was married and 
living with his spouse.  He submitted a second eligibility 
verification report, in May 1993, indicating that he was 
married and living with his spouse.  In March 1994, he 
submitted an eligibility verification report indicating that 
he was married and living with his spouse.  In April 1994, 
the veteran submitted a statement indicating that his marital 
status was not what his record showed.  He indicated that he 
and his wife were not separated.

In June 2000, the veteran submitted a statement, signed by 
his spouse for him, indicating that he and his wife had been 
separated from June 1995 until June 1997.  However, this 
statement is inconsistent with the remainder of the record.

In this regard, in the July 2000 notice of disagreement, the 
veteran indicated that he and his spouse had been together 
since 1993.  In November 2000, he submitted a statement 
indicating that they had reunited on March [redacted], 1993.  He again 
reiterated this in a January 2001 statement, indicating that 
he was back together with his spouse in March 1993.  During 
his personal hearing before the undersigned in May 2004, at 
page 6, he testified that they had been together since the 
middle of 1993.  The veteran's daughter also corroborated the 
veteran's testimony, at page 7.

The Board concludes that while there is some discrepancy in 
the reporting, the eligibility verification reports submitted 
in March and May 1993 and the statement in March 1994 
consistently indicate that the couple reunited on March [redacted], 
1993.  All of these documents are contemporaneous in time 
with events then occurring, and are consistent with one 
another.  They cumulatively reflect that the veteran and his 
spouse had reunited.  

In light of the veteran's November 2000 statement indicating 
that they reunited on March [redacted], 1993, the Board concludes that 
it is at least as likely as not that the veteran and his 
spouse reunited in March 1993.  The veteran filed a claim, in 
the form of the eligibility verification report received in 
late March 1993, adding his spouse as a dependent for 
purposes of entitlement to improved disability pension 
benefits for his spouse.  On the basis of the veteran's claim 
in March 1993, and his reunification with his spouse in March 
1993, the veteran is entitled to improved disability pension 
benefits for his dependent spouse from April 1, 1993, the 
first day of the month following the reunification.  
38 C.F.R. § 3.31.

There is no evidence of record, however, indicating that the 
veteran and his spouse reunited prior to March [redacted], 1993.  
Therefore, a preponderance of the evidence is against 
entitlement to an effective date for payment prior to 
April 1, 1993.


ORDER

An effective date of April 1, 1993, for additional improved 
disability pension benefits based on reestablishing a 
dependent spouse is granted. 



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


